ULase: 18-1669 Document: 00117623096 Page:12 Date Filed: :
Case 1:16-ci-10305-NMG Documenta4ie7 Filed OS ESA BRP of 4Bntry ID: 6357091

6. Whether the district court violated Gottesfeld’s right to a public
trial by closing the courtroom, over Gottesfeld’s objection, during five
hearings.

7. Whether the district court’s orders denying Gottesfeld’s pro se
motions for recusal under 28 U.S.C. §§ 144 and 455(a) are sufficiently
detailed to permit appellate review.

8. Whether the district court erred in allowing the Government's
motion in limine precluding Gottesfeld’s “torture defense” based on

defense of others.

 
Case: 18-1699, .HOPument 901 AiG2OR6 cuiRageAd3.7 Pate BiledsO7/ 12920 of Entry ID: 6857001

STATEMENT OF THE CASE

(a) Justina Pelletier’s Treatment Raises Public Concern

Justina Pelletier (“Justina”) was fourteen years old in February
2013 when her parents took her to Boston Children’s Hospital (“BCH”)
for care. Tufts Medical Center (“Tufts”) had previously diagnosed
Justina with mitochondrial disease, but a BCH psychologist disagreed
concluding instead that Justin was suffering from a psychological
disorder. Justina’s parents sought Justina’s return to Tufts for
treatment, but BCH asked a juvenile court to place Justina in the care
of the Massachusetts Department of Children and Families (“DCF”).
DCF, with BCH’s support, then placed Justina in a BCH psychiatric
ward. [Gov't Ex. 35, JA4 1569-70; Search Warrant & Appl. 7 9, SJA 23-
24].

Justina’s treatment by BCH and DCF received local and national
media attention: [Det. Hr’g Tr. 43, JA1 86]. Many in the public, -
including Justina’s family (“the Pelletiers”), felt BCH and DCF
unlawfully interfered with their parental rights. Concern was also

raised that Justina was being tortured. [Trial Tr. 3, 29, JA2 659].
Case: 18-1669... Poguments 904 WAR30P8 cuRagea’4.7 Rate Gileds 07/3 H2G20 of Retry ID: 6357091

In January 2014, BCH transferred Justina to Wayside Youth and
Family Support Network (“Wayside”). Wayside is a non-profit that
claims to provide services like clinical psychological support to at-risk
youth, and students who are unable to attend public school. [Trial Tr. 2,
45-46, 191, JA2 434-35, 580]. Protests erupted following Justina’s

placement at Wayside and endured throughout February, March, and

April 2014 regarding Justina’s treatment and interference with the
Pelletiers’ parental rights. [Trial Tr. 2, 119-20, 124, 131, 150, 223, 228,

JA2 508-09, 513, 520, 539, 612, 617; Detention Order 17, JA1 124].

These protests intensified after DCF was granted permanent custody of
Justina on March 25, 2014, which prompted both the governor of
Massachusetts and former presidential candidate and Fox News
commentator Mike Huckabee to get involved. [Trial Tr. 2, 123-24, 192—

93, JA2 512-18, 581-82; Det. Hr’g Tr. 52, JA1 95].

(b) The DDoS Attacks And Their Impact

After permanent custody of Justina was assigned to DCF,
problems plagued Wayside’s email and computer networks. [Trial Tr. 2,
193, JA2 582]. Wayside consulted with Patrick Keaton of KDSA

Consulting (“KDSA”), who concluded that Wayside was the target of a
Case: 18-169, Document MOF-NiG230B8 cuRages45-7 Date Bileds 07/3 H2920: of Emtry ID: 6357091

Distributed Denial of Service (“DDoS”) attack. Keaton testified at trial
about DDoS attacks:
A denial-of-service attack is a cyber attack that targets a
device such as a firewall or a server that's directly connected
to the internet, and what that attack does is it sends a high
amount of traffic to that particular device in attempts to
disable its capabilities in terms of allowing it to function as
it's designed to do.
[Trial Tr. 2, 69, JA2 458].
A March 25, 2014, tweet from Twitter user AnonMercurial2 to
Wayside also confirmed the DDoS:

We need more people attacking 184.154.224.18. Fire up your
VPN and Torshammer! #opjustina, #anonymous, #target.

[Trial Tr. 2, 72, JA2 461; Ex. 96, JA4 1583]. The attack on Wayside
lasted three to four weeks, until mid to late April 2014. Jd. Justina was
released from Wayside in early May 2014. [Trial Tr. 2, 190, JA2 579].

A DDoS also ultimately disconnected BCH from the internet.
[Trial Tr. 4, 67, 70-71, 108, JA8 942, 945-46, 983]. On April 19, 2014,
BCH received a tweet from AnonMercurial:

Website Troubles? We are #Anonymous. #FreeJustinaNOW

or dOxes of your staff are next. HIPAA breach thereafter.

Test us.

[Govt. Ex. 97E, JA4 1584].
Case: 18-1649, Document AOI NiPe80P6 uiRagend6.7 Pate Gileds 07/3 12920; of Eatry ID: 6357091

In 2014, Harvard University provided internet access to BCH.
Indeed, Harvard provided internet connectivity to all of the hospitals in
the Longwood Medical Area network, each of which was affected by the
DDoS. [Trial Tr. 4, 199, JA3 1074; Trial Tr. 5, 50-67, JA3 1136-53].
The Chief Information Security Officer at Beth Israel testified about the
severity and the scope of the attack; “So, it wasn’t just Children’s that
was down in this attack; it was Children’s, it was Joslin, it was Dana-
Farber, Mass. General, Brigham and Women’s, Beth Israel, and |

Harvard Med School.” [Trial Tr. 4, 195-96, JA3 1070-71).

(c) The Government Obtains A PRTT And Search
Warrant |

In the summer of 2014, the Government obtained authorization to
install a pen register and trap and trace (“PRTT”) device on Gottesfeld’s
internet account. [PRTT Order, DE 3, SJA 9-11]. The purpose of the
PRTT was to capture address and routing information relevant to the
DDoS attack against BCH. The Government noted in its application
that the DDoS disrupted the communications network used by BCH
and other “Harvard University affiliated hospitals.” [PRTT Appl., SJA

4—5]. As part of the PRTT Application, the Government applied for
Case: 18-1669,-- Documents 964 -NiG<309% cumege4h7-7 Pate Biteds 07/3 H2020s of Batry ID: 6357091

authority to record the “source and destination IP address and port of
all electronic communications” of Gottesfeld’s internet traffic. [PRTT
Appl., SJA 5]. The lower court authorized the PRTT for 60 days. [PRTT
Order, SJA 9-11].

The Government later sought a search warrant for Gottesfeld’s
residence. [Appl. Search Warrant, SJA 42; Search & Seizure Warrant,
SJA 61]. The affidavit of Special Agent Tunick filed in support of the
application for a search warrant reiterated the bases for the PRTT,
including that the DDoS had affected the network used by “BCH and
other Harvard University-affiliated hospitals.” [Tunick Aff. J 8, SJA
23]. Magistrate Judge Marianne B. Bowler authorized the warrant.
Judge Bowler’s husband is a cardiologist at Brigham and Women’s
Hospital and a professor at Harvard Medical School. See [Order DE 209

at 27, Addendum].

(d) The Speedy Trial Act Continuances

The Government filed a criminal complaint against Gottesfeld on
February 16, 2016. [Compl., DE 3]. Gottesfeld was arrested in Florida
the next day. [Det. Hr’g Tr. 6-34, JA1 49-77]. Over the next several

months, the Government filed a total of six “assented to” continuance
Case: 18-1669, Doqument)@0s14623098,cuRageviA-7 RatesRiled307/3 129207 of Hintry ID: 6357091

motions in a miscellaneous case on the district court’s “miscellaneous
business docket” (MBD”). Each sought to extend time for the
Government to obtain an indictment. [DE 164-3 at 5, 11, 14, 17, 20, 25;
JA1 177, 183, 186, 189, 192, 197]. Absent a continuance, the
Government was required to indict Gottesfeld within 30 days of his
arrest. 18 U.S.C. § 3161(b).

The continuance motions were filed in the district court’s MBD,
rather than Gottesfeld’s criminal case, consistent with the district
court’s Plan for the Prompt Disposition of Criminal Cases (“District
Plan”).1 According to the District Plan, pre-indictment continuance
motions may only be filed by the United States Attorney in the MBD.
See The Plan § 5(c), Addendum.

In contrast, every other district in this Circuit permits the filing of

non-public continuance motions in the criminal docket. See Maine Dist.

 

1. The District Plan is accessible at
http://www.mad.uscourts.gov/caseinfo/pdf/122008GenOrd08-5.pdf

10
Case: 18-1662, Document: QOR1ZER809G,<uRAGA:AA.7 DalesFiled::0713 142020e offintry ID: 6357091

Ct. Speedy Trial Plan at 2-32; USDC-PR LR Cr. 106 at 1053; USDC-RI
LR Cr. 6(c)4; D.N.H. Supp. R. for Electronic Case Filing 3.1(d).5

The Government filed the first continuance motion on March 1,
2016, seeking to exclude time under 18 U.S.C. §§ 3161(h)(1)(E),
(h)(1)(F), and (h)(7)(A). [DE 164-3 at 5, JA1 177]. Therein, it asserted
the desires of the parties to explore further plea negotiations as the
basis to exclude time under § (h)(7)(A). [DE 164-3 at 5, JA1l 177]. The
court granted the motion the same day, March 1, 2016, excluding time
from March 18, 2016 to April 22, 2016. [DE 164-3 at 8, JA1 180]. The
court provided no detailed findings for its order. Id.

The Government filed the second continuance motion on April 1 1,
2016. [DE 164-3 at 11, JA1 183]. It again sought to exclude time under §
3161(h)(7)(A) so the parties could continue plea discussions. The court

granted the second continuance motion on May 5, 2016, by electronic

 

2 https://Iwww.med.uscourts.gov/pdf/SpeedyTrialPlan.pdf
3

https://www.prd.uscourts.gov/sites/default/files/documents/94/Local Rul
es amended _ as of Sept 2 2010 with TOC%2015 O.pdf
4 https://www.rid.uscourts.gov/sites/rid/files/documents/12-01-2018-

Rules.pdf
5 http://www.nhd.uscourts.gov/pdf/Combined%20Local%20Rules%20-

%202019.pdf

11
Case: 18-1668.,,Doqument)904762309%)cuRagez20-7 Bate) Riled 07/3 429209 of Retry ID: 6357091

order, without explanation. [DE 164-3 at 3, JA] 175]. The motion
sought to exclude time from April 22, 2016, through May 27, 2016.

The Government filed the third, fourth, and fifth continuance
motions respectively on May 20, 2016, June 30, 2016, and July 22, 2016.
[DE 164-3 at 3, 138-21, JA] 175, 185-93]. Each time the Government
sought to exclude time under § 3161(h)(7)(A) for the same reason: the
parties were waiting on Magistrate Judge Bowler’s detention decision
before continuing plea negotiations, and when Judge Bowler, “issues
her decision, the parties will resume their [plea agreement]
discussions.” [DE 164-3 at 14, 17, 20, JA1 186, 189, 192]. Judge Bowler
conducted Gottesfeld’s detention hearing on April 27, 2016. The district
court granted the third and fourth continuance motions by electronic
order respectively on May 25 and June 30, 2016, without explanation.
[DE 164-3 at 3, JAI 175]. The Government sought to exclude time from
May 27, 2016, until July 1, 2016, and from July 1, 2016, until August 1,
2016. The fifth continuance motion was granted by electronic order, and
a separate form order was entered August 2, 2016, excluding time from

August 1 through September 9, 2016. [DE 164-3 at 22, JA1 194].

12
Case: 18-16@9,<cDocumentiAOI 11G28096 ouRage217 Pate Bileds 07/3 P2920 ofntry ID: 6357091

The Government filed the sixth and final continuance motion on
August 26, 2016, and again sought to exclude time under
§ 3161(h)(7)(A) for plea negotiations. [DE 164-3 at 23-25, JA1 195-97].
The court granted this motion on August 29, 2016, by electronic order
with no explanation. [DE 164-3 at 3, JA1 175]. The Government sought
to exclude time from September 9, 2016, until October 10, 2016.

Gottesfeld was indicted on October 19, 2016. [Indictment, DE 28,
JA1 130-43].

(e) The District Court Denies Gottesfeld’s Speedy Trial
Act Dismissal Motion, Motion To Suppress, And
Precludes Gottesfeld From Introducing Evidence Of
Affirmative Defense Of Defense Of Others.

The district court denied Gottesfeld’s motion to dismiss the
indictment on STA grounds in a published order. United States v.
Gottesfeld, 319 F. Supp. 3d 548 (D. Mass. 2018). The district court
rejected Gottesfeld’s challenge to the court’s use of the miscellaneous
business docket, finding:

Pursuant to 18 U.S.C. § 3165, each district is required to

prepare a plan for the disposition of criminal cases

consistent with the time standards of the Speedy Trial Act.

Under the plan for the District of Massachusetts, pre-

indictment motions for a continuance are properly filed with
the judge assigned to “the miscellaneous business docket”.

13
Case: 18-16@9scDocument QO MGE8086 cuRager#2.7 Bate bileck07/32920.1 offrdry ID: 6357091

Plan for the Prompt Disposition of Criminal Cases, District
of Massachusetts, { 5(c)(1)(A).

Defendant contends that the District Plan violates the
provision of the Speedy Trial Act that any ends-of-justice
continuance include oral or written findings “in the record of
the case”. 18 U.S.C. § 3161(h)(7(A). The cases relied upon by
defendant concern challenges to the Speedy Trial Act's post-
indictment provision, 18 U.S.C. § 3161(c)(1), requiring that
the trial of a defendant shall commence within 70 days from
the filing of the information or indictment. See Zedner, 547
U.S. at 492 (“In this case, petitioner's trial did not begin
within 70 days of indictment.”); Bloate v. United States, 559
U.S. 196, 199, 130 8. Ct. 1345, 176 L. Ed. 2d 54 (2010). This
Court declines to second guess the District Plan andits
recognition of the importance of the secrecy of grand jury
proceedings. Accordingly, the Court finds that pre-
indictment continuances were made properly here on the
miscellaneous business docket.

Gottesfeld, 319 F. Supp. 3d at 557-58. The district court also found that
the court’s continuance orders necessarily adopted the party’s proffered
rationale for the continuance motions as the court’s STA findings. Jd. at
559. The district court further concluded that Gottesfeld was judicially
estopped from challenging the court’s STA rulings. Id. at 559-60.

In that same order, the district court also denied Gottesfeld’s
motion to suppress, finding that there was no basis to disqualify
Magistrate Judge Bowler from deciding whether to issue the search

warrant. Id. at 561-62.

14
Case: 18-1662sc Bopsment AM KKG23086 curPage128.7 Date Gierk/O7/3P/2920.2 ofrtry ID: 6357091

Finally, the district court allowed the Government’s motion in
limine preventing Gottesfeld from introducing evidence on the
affirmative defenses of necessity and defense of another. Id. at 552-53.

(f) The District Court Denies Grimaldi’s Motions To

Withdraw, Threatens Gottesfeld With Obstruction
Charges, And Closes The Courtroom

Grimaldi first moved to withdraw as Gottesfeld’s counsel on June
1, 2018, citing Gottesfeld’s instruction to Grimaldi not to file anything
further in the case except for a motion to withdraw. [DE 195, Supp.
App. 105-08]. The district court denied this motion for lack of good
cause. [DE 197 at 4, Addendum 53]. Grimaldi filed his second motion to
withdraw on June 28, 2018. [DE 214, Supp. App. 109]. On July 6, 2018,
during a hearing on the motion to withdraw, the district court closed
the courtroom—over Gottesfeld’s objection—to only Gottesfeld, his wife,
and his counsel. [July 6, 2018 Hr’g Tr., DE 435 at 4—5, Supp. App. 121—
22]. This resulted in the removal of a journalist from the proceeding
who was present with Gottesfeld’s wife. Id.

With the proceeding closed, Grimaldi explained to the district

court that Gottesfeld had posted negative online attorney reviews about

him and was “attempting to smear” him. [DE 435 at 11, Supp. App.

15
Case: 18-1689, cDocyment.A05 MG2B0R6 cuRages24.7 Pate Filed 07/312920 3 ofintry ID: 6357091

128]. This led Grimaldi to advise the district court that he could not
continue:

But I do not believe I can effectively represent him anymore.

It's not something I want to do. I've represented clients

where we haven't always agreed. I've represented clients

who were of their own opinions. I've represented clients who

— where there's been challenges, but this is too much. This is

too much. I can't tell you that, after what's happened, not

before, but now, that I can adequately represent him.
[DE 435 at 12:6—14, Supp. App. 129]. Gottesfeld told the district court
that he did not want a new attorney and characterized the negative
online reviews about Grimaldi as “all protected speech.” [DE 435 at
13:16, Supp. App. 130]. Gottesfeld further explained to the district court
that he did not want to represent himself and that he was not waiving
his “right to effective assistance of counsel.” [DE 485 at 13:19-20, Supp.
App. 180].

The district court denied Grimaldi’s second withdrawal motion,
ore tenus, finding that “an irreparable breakdown” between Gottesfeld
and Grimaldi did not exist. [DE 435 at 14, Supp. App. 131]. The district

court then reopened the proceedings to the public and told Gottesfeld

and his wife:

16
Case: 18-1669, .-Qopyumenb QO AMGe8096cuRage257 Pate Gileds/07/3 2920.4 ofntry ID: 6357091

the Court warns Mr. Gottesfeld that, if you and/or those
acting on your behalf -- and I refer specifically to your wife,
Dana Gottesfeld -- persist in the internet or telephonic
conduct recently displayed, you and/or she may find
yourselves subject to an independent prosecution for
obstruction of justice under Title 18 of the United States |
Code, Section 1503, and if you don't know what that says, I
commend it to your reading. This case is going to be resolved
one way or the other within the next month, so I would urge
you to avoid any similar activities in the meantime.

[DE 4385 at 15:5-16, Supp. App. 132].

On July 12, 2018, Grimaldi filed an emergency motion to
withdraw as Gottesfeld’s counsel arguing, “an actual conflict of interest
exists between counsel and the defendant; further, the attorney-client
relationship is irretrievably broken.” [DE 241, Supp. App. 110-11]. The
motion was heard by U.S. District Judge Richard G. Stearns on July 16,
2018. [DE 248, Addendum 71-72]. At the hearing on the motion,
Grimaldi reiterated he could not continue:

I know that the actual conflict of interest that persists, exists

and persists, in this case will prevent me from zealously

representing him now in light of recent events in the last

days and weeks.

I can't say that for another lawyer. I know many, as I'm sure

the Court does, defense lawyers who will defend anybody,

and I consider myself among those people, except when
presented in circumstances like these.

17
Case: 18-16@9,s-Documens QO) G23 086 currages 26.7 | Pate bless 07/3 h29205 offniry ID: 6357091

I think that this case is deserving, and Mr. Gottesfeld is
deserving, of zealous representation by a lawyer without an
actual conflict of interest.

I'm not that lawyer. I was. I was. But in light of events in the
last days and weeks, I'm not anymore.

Ino longer wish for his success in this case. I no longer wish
for tt. Ican no longer represent him, consistent with my
duties under the Rules of Professional Conduct. I'm asking
the Court for leave to withdraw because I have an actual
conflict of interest.

Again, I wish to be very careful here. The Rules of
Professional Conduct, in particular 1.16(a)(1), stating, "A.
lawyer shall withdraw from representation of a client if the
representation will result in a violation of the Rules of
Professional Conduct or other law" requires my withdrawal
in this case.

Rule of Professional Conduct 1.7(a)(2), which states in
pertinent part, "A lawyer shall not represent a client if the
representation involves a concurrent conflict of interest. A
concurrent conflict of interest exists if there is a significant
risk that the representation of one or more clients will be
materially limited by a personal interest of the lawyer."

Rule 1.3 states, "The lawyer should represent a client
zealously."

I cannot abide by these rules. I cannot represent Mr.
Gottesfeld in light of what's happened in the last days and
weeks. I cannot represent Mr. Gottesfeld zealously. There is a
significant risk that the representation of Mr. Goittesfeld will
be materially limited by a personal interest of me.

18
Case: 18-1669se Doguments@BINiKG23096cunRage:Q7Z7 Date FiladyD7/3t/20206 oftry ID: 6357091

There's cases, of course, that discuss these ethical
obligations of counsel. One of many is Commonwealth v.
Croken, C-R-O-K-E-N, 432 Mass. 266, a 2000 case, which at
page 272 says that "An actual or genuine conflict of interest
arises when the, quote, independent professional judgment
of trial counsel is impaired either by its own interests or the
interest of another client." :

Commonwealth v. Shraiar, I'll spell the last name, S-H-R-A-
I-A-R, 397 Mass. 16, a 1986 case, at page 20, speaks to "The
defendant's right to the full and undivided loyalty of his
client."

Mr. Gottesfeld does not have my full and undivided loyaliy
based on events of the last days and weeks.

I'm in a very difficult position here. I understand that. Mr.
Gottesfeld's in a very difficult position here.

I am circumscribing my comments here in this courtroom
and in my filings in a very significant way to reduce — to
hopefully absolute de minimis what I must say in order to
have the Court be assured of the genuine and actual conflict
of interest. And, on top of that, of course, are the more
discretionary factors, including my belief -- well, let me go
right to the rule, your Honor.

Rule of Professional Conduct 1.16(b)(2), (4), (6), and (7), all of
which justify my withdrawal in this case.

In that rule the rule writers allow the Court some discretion,
saying that a lawyer may withdraw in those circumstances.
But in no uncertain terms do the rules say that a lawyer
shall not represent, in Rule 1.7(a)(2), and a lawyer shall
withdraw under 1.16(a)(1).

19
Case: 18-1669,seDocementd AGL MM623086curfage28.7 Date Bilerk/O7/3h20207 offrery ID: 6357091

You've read the submissions. I ask you to allow me to
withdraw. What you do with the case thereafter, sending it
back to Judge Gorton or whatever happens to this case, I
wish that Mr. Gottesfeld gets counsel, zealous counsel, and
he litigates his case. But I cannot, and I can't imagine that
I'll be able to, represent him at this trial and move him
forward, as required under the ethical rules.

[Case No. 1:18-mc-91297-RGS, July 16, 2018 Hr’g Tr., DE 10 at 7-8,
14-16, Supp. App. 141-42, 148-50] (emphasis added). Judge Stearns
asked Gottesfeld if he still wanted to proceed with Grimaldi as his
counsel despite Grimaldi’s complaints. In response, Gottesfeld told
Judge Stearns that he, “wouldn't put -- wouldn't use the word ‘want,’
but I would rather do that than any of my alternatives. I think it is the
least undesirable of the alternatives that are before me at the moment.”
[DE 10 at 20-21, Supp. App. 154-55]. Further, when told by Judge
Stearns that denial of Grimaldi’s motion to withdraw would be
construed as “waiving whatever conflict that has arisen between”
Gottesfeld and Grimaldi, Gottesfeld took exception to any such waiver.
[DE 10 at 18, Supp. App. 152 According to Gottesfeld, he was unable to
waive any conflict based on the attachments to Grimaldi’s motion

because he had not seen the attachments and was therefore, “not in a

20
Case: 18-1669,,-Rocumenb POL iKG23086cufage227 Pate bierk/07/3P29208 ofentry ID: 6357091

position to make a knowing waiver of their contents.” [DE 10 at 18,
Supp. App. 152].

Judge Stearns denied Grimaldi’s motion to withdraw on July 16,
2018. [DE 248, Addendum 71-72].

Following the trial in the case, Grimaldi again moved to withdraw
as Gottesfeld’s counsel. [DE 307, Supp. App. 114-15]. Gottesfeld |
assented to this motion provided the court appoint new counsel and his
sentencing hearing remained as scheduled. [DE 307 at 2, Supp. App.
115]. Grimaldi asserted the same basis for this motion: the continuing
actual conflict of interest that existed between himself and Gottesfeld.

The district court conducted a hearing on Grimaldi’s motion on

September 24, 2018. DE 210), rT

EE -° (Sept. 24, 2018 Hr’g Tr., DE 422 at 14,

Sealed Supp. App. 66]. The Court denied Grimaldi’s motion. [DE 319].

On December 7, 2018, Grimaldi filed another emergency motion to

withdraw as Gottesfeld’s counse! is

 

6 Redactions concern information and materials filed under seal and
referenced in the Sealed Supplemental Appendix (“SSA”).

21
Case: 18-1649aseDocument005-NiG2Z30868,cuRages30-7 Baie Bileds 07/3 2920.9 oEmtry ID: 6357091

I (1 225, Supp. App. 116-17.

Dec. 13, 2018 Hr’g Tr., DE 423 at 3-14, SSA 90-101]. The district court

conducted a hearing on the motion and granted Grimaldi leave to

withdraw over Gottesfeld’s objection, Pe
SE (0:2, 02: 208; D8

339; DE 423 at 11-12, SSA 98-99].

11, SSA 98].

(g) The Jury Found Gottesfeld Guilty

The jury found Gottesfeld guilty of conspiracy and intentionally
damaging a protected computer causing a loss over $5,000. [Verdict, DE

301, JA4 1661-62].

(h) - Gottesfeld Seeks Recusal Of Judge Gorton Pro Se

Gottesfeld, as promised, moved for Judge Gorton’s recusal under

28 U.S.C. §§ 144 and 455 after Grimaldi was allowed to withdraw,

22
Case: 18-16@9,,,<Dogument 20). AnG28086 cuRages3i.7 Bate Bileds 07/3 29200 ofmtry ID: 6357091

accompanying the motions with a detailed affidavit. [DE 344, 345, 346,
347]. Similarly, as promised, the district court denied Gottesfeld’s

motions without explanation. [DE 350, 351, 352, Addendum 122-124].

(i) Sentencing

The district court sentenced Gottesfeld to 121 months’
imprisonment, three years of supervised release, and ordered him to
pay $442,930 in restitution in addition to a $200 special assessment.

This timely appeal follows.
SUMMARY OF ARGUMENT

It took 246 days from the date of Gottesfeld’s arrest for Gottesfeld
to be indicted. It took 50 days to bring Gottesfeld from the Southern
District of Florida to the District of Massachusetts and 71 days from the
time of his arrest for Gottesfeld to receive a detention hearing. By the
time the detention order was issued on July 27, 2016, Gottesfeld had
been in custody for 162 days.

After properly accounting for excludable days, the delay Gottesfeld
endured was well outside the 30-day limit permitted under the STA. He
moved to dismiss the indictment based on violations of the STA, but the

district court denied Gottesfeld’s motion concluding it would not second-

23
Case: 18-16@9,;-Document AGLIMGE8086 curager827 Pate Bilecs/07/3H29201 offrtry ID: 6357091

guess the District Plan and that judicial estoppel precluded Gottesfeld
from arguing against previously sought continuances. The district court
erred in denying the motion.

First, the continuance motions filed on the MBD are not “pretrial
motions” under the STA. Second, the STA was violated when
Magistrate Judge Bowler held Gottesfeld’s detention “under
advisement” for 92 days, far exceeding the 30-day limit permitted by
the STA. Furthermore, the additional 60 days were not excludable
because plea negotiations were not ongoing. Third, the District Plan’s
requirement to adjudicate pre-indictment continuance motions on the
MBD conflicts with the STA’s requirement that the court set forth its
findings “in the record of the case.” Finally, the district. court was wrong
to employ judicial estoppel because Gottesfeld filed a timely motion to
dismiss for violations of the STA. Courts cannot abrogate the
unambiguous requirements of statutes, Gottesfeld had no ability to
object to the process required by the District Plan other than by a
motion to dismiss, and he had no ability prospectively to object to the

lack of findings by the district judge.

24
Case: 18-1682seDocemenb DO NRG23096curhaget88.7 Bate Gierk/O7/3P29202 ofetiry ID: 6357091

Gottesfeld moved to suppress the evidence obtained from the
PRTT order, arguing, in part, that the magistrate judge who issued the
warrant was not a neutral judicial officer as her husband was a victim
of the offense and she should have withdrawn. The district court
determined that Dr. Pfeffer’s work was not seriously implicated;
however, there is sufficient evidence to conclude the DDoS attacks had
a significant impact on Dr. Pfeffer and his colleagues such that
Magistrate Judge Bowler’s impartiality might reasonably be called into
question and she should have disqualified herself.

Gottesfeld’s trial attorney filed five motions for leave to withdraw
between June and August 2018 before the court granted Grimaldi’s
request to withdraw in December 2018. Gottesfeld and Grimaldi
repeatedly demonstrated a significant conflict of interest that resulted
in a total lack of communication and the court erred in denying
Grimaldi’s earlier motions to withdraw.

The district court closed the courtroom during five separate
hearings over the objection of Gottesfeld. When closing the courtroom
during the hearings on motions to withdraw by Attorneys Gillespie and

Grimaldi, the court failed to make any findings that an overriding

25
Case: 18-16@9,;-Qogemenb Ae iKG23086cuffager347 Date Gderk/07/3/29203 ofrsry ID: 6857091

interest made closure essential.or that there were no other suitable
alternatives to closure. These closures violated Gottesfeld’s right to a
public trial.

The district court erred in denying Gottesfeld the opportunity to
present the affirmative defense of others because evidence establishes
that Gottesfeld acted in the defense of Justina Pelletier against the
immediate use of unlawful force.

Finally, Gottesfeld filed motions pro se seeking the disqualification
and recusal of Judge Gorton pursuant to 28 U.S.C. §§ 144 and 455.
Prior to the actual filing of the motions, Judge Gorton informed
Gottesfeld that his motions would be denied. Ultimately, the motions
were denied by endorsed order and the record is insufficient to permit
appellate review of the district court’s denials.

STANDARDS OF REVIEW
(a) Speedy Trial Act

This Court reviews a district court’s legal conclusions de novo and
its factual findings for clear error when deciding whether the Speedy
Trial Act was violated. United States v. Irizarry-Colén, 848 F.3d 61, 65

(1st Cir. 2017).

26
Case: 18-16@9,;eDocument 205-MG230B6cuRages35-7 Pate Billed 07/3 120204 oEmtry ID: 6357091

(b) Suppression Motion

This Court, when considering whether a motion to suppress
should have been granted, reviews a district court’s legal conclusions de
novo and its factual findings for clear error. United States v. Rasberry,
882 F.3d 241, 246 (1st Cir. 2018). Further, this Court considers the
entirety of the record when reviewing the denial of a motion to
suppress. United States v. Brown, 510 F.3d 57, 64 n.6 (1st Cir. 2007).
(c) Denial of Attorney Withdrawal Motions

This Court reviews the denial of an attorney withdrawal motion
for abuse of discretion. United States v. Reyes, 352 F.3d 511, 515 (1st
Cir. 2003). This Court considers, “the timeliness of the motion, the
adequacy of the court’s inquiry into the defendant’s complaint, and
whether the conflict between the defendant and his counsel was so
great that it resulted in a total lack of communication preventing an
adequate defense.” Id.

(d) Violation of Public Trial Right
This Court reviews de novo whether a district court’s partial or

total closure of a courtroom violated a defendant’s Sixth Amendment

27
Case: 18-16@9as-Docement Q05-MA23086cuRages96-7 Biate Billede 07/3 HegeOs oEmtry ID: 6357091

right to a public trial. United States v. Laureano-Pérez, 797 F.3d 45, 76
(ist Cir. 2015). |
(e) Affirmative Defense of Another

This Court reviews de novo the denial of the right to present an
affirmative defense. United States v. Maxwell, 254 F.3d 21, 26 (1st Cir.
2001).
(f) Recusal For Judicial Bias

The denial of a motion for recusal is reviewed for abuse of
discretion. United States v. Torres-Estrada, 817 F.3d 376, 380 (1st Cir.
2016).
(g) Reassignment to a Different Judge on Remand

Reassignment to a different district judge on remand is
appropriate if doing so is for the “judge's sake, and the appearance of
justice.” Mawson v. United States, 463 F.2d 29, 31 (1st Cir. 1972).
District of Massachusetts’s Local Rule 40.1(k)(2) requires that further
proceedings conducted by the district court, “shall not be conducted
before the district judge before whom the prior proceedings were
conducted,” except under circumstances further prescribed by D. Mass.

LR 40.1(k)(2).

28
Case: 18-1669se Documentz00INWA2302G unRage4377 Matediled/D7/A202N6 of Batry ID: 6357091

ARGUMENT

(a) The District Court Erred By Refusing To Dismiss
Gottesfeld’s Indictment on Speedy Trial Act Grounds

(1) The Motions To Exclude Time Were Not “Pretrial
Motions” Under 18 U.S.C. §-3161(h)(1)D)

The STA automatically excludes time tied to “delay resulting from
any pretrial motion, from the filing of the motion through the conclusion
of the hearing on, or other prompt disposition of, such motion.” 18
U.S.C. § 83161(h)(1)(D). The STA does not define “pretrial motion.”
Gottesfeld now argues that the six continuance motions filed in the
MBD were not “pretrial motions” under 18 U.S.C. § 3161(h)(1)(D); |
therefore, the 13 days spent considering those motions are non-
excludable and the indictment was untimely filed.

This Court has “read the term ‘pretrial motion’ broadly to
encompass all manner of motions, ranging from informal requests for
laboratory reports to ‘implied’ requests for a new trial date.” United
States v. Barnes, 159 F.3d 4, 11 (ist Cir. 1998); see also United States v.
Santiago-Becerril, 130 F.3d 11, 17 (1st Cir. 1997) (notification by
counsel of availability after a continuance treated as an implied motion

for a new trial date); United States v. Jorge, 865 F.2d 6, 11 (1st Cir.

29
Case: 18-166%se Dogument 001 WR623096cu nrage887 Date bdeck/O7/320207 ofkrtry ID: 6357091

1989) (“request for discovery” close enough to a motion to be considered
at least an “other proceeding” subject to exclusion); United States v.
Richardson, 421 F.3d 17, 27-29 (1st Cir. 2005).

But not everything is a “pretrial motion.” For example, in United
States v. Rush, 738 F.2d 497, 505 (1st Cir. 1984), this Court held that
an offer of proof is not a “pretrial motion.” Jd. Similarly, this Court has
refused to treat a motion in limine as a “pretrial motion” from the point
after a district court states its intention not to rule on the motion until
trial. United States v. Rojo-Alvarez, 944 F.2d 959 (1st Cir. 1991).

This Court should similarly conclude that the six continuance
motions were not “pretrial motions” because they were never filed in the
actual criminal case, but instead in the MBD. Only the Government
may move for a “pre-indictment” continuance in the MBD. See District
Plan § 5(c)(1)(A). A one-sided proceeding in a non-criminal, sealed case
where only one party may participate is not “pretrial” in any sense of
the word. Moreover, allowing motions filed on other sealed dockets to
automatically exclude time in a separate criminal case undermines the
purpose of the STA, as it did in the instant case. Never before has this

Court treated a motion filed outside the criminal case in a sealed, one-

30
Case: 18-1669,<e Dogument081NiKe23096cunRage887 Date Filed 07/30220208 offetry ID: 6357091

sided proceeding as a “pretrial motion.” The Court should decline to do
so now.

The court’s misclassification of the continuance motions as pre-
trial motions is material because the court originally (and improperly)
excluded the 13 pre-indictment days it spent considering the
continuance motions. United States v. Gottesfeld, 319 F. Supp. 3d 548,
558-59 (D. Mass. 2018). There is no dispute that 26 pre-indictment
days are non-excludable. Jd. at 557. Thus, when the 18 days are added
to the 26 non-excludable days, the 30-day limitation is exceeded and the
indictment is untimely filed. Accordingly, the district court erroneously

denied Gottesfeld’s STA motion and the judgment must be reversed.

(2) The District Court Did An End Run Around The 30-
Day Limitation For Proceedings “Under Advisement”

Pursuant to the STA, up to 30 days may be excluded during a
period when a proceeding is “under advisement by the court.” 18 U.S.C.
§ 3161(h)(1)(H). In this case, Gottesfeld’s detention hearing was held on
April 27, 2016, and it took 92 days for Magistrate Judge Bowler to issue

her detention decision on July 27, 2016. [Detention Hr’g Tr. DE 19, JA1l |

31
Case: 18-16@9sceDocumenb aol MG23096curffage40.7 Pate Gilerk/07/3P29209 ofkréry ID: 6357091

44-107; DE 25]. Due to the 30-day arrest to indictment requirement,
the time after May 217, 2016, was not excludable under § 3161(h)(1)(H).

Between May and July 2016, the Government filed the third,
fourth, and fifth continuance motions seeking to exclude time under
§ 3161(h)(7)(A) because the parties were waiting on Magistrate Judge
Bowler to issue her detention decision so plea negotiations could
“resume.” [DE 164-3 at 13-21, JA1 185-93]. The third, fourth, and fifth
continuance motions collectively sought to exclude time from May 27,
2016, until September 9, 2016; however, the maximum period of time
that could be excluded for Judge Bowler to consider Gottesfeld’s
detention was 30 days, or until May 27, 2016.

The district court cannot circumvent the 30-day limitation for
proceedings “under advisement” by treating the continuances as arising
under § 3161(h)(7)(A) because even if the particular circumstances of
the plea negotiations during that time are within “the ends of justice”
exclusion, the court failed to set forth its findings “in the record of the
case.” 18 U.S.C. § 3161(h)(7)(A).

The “third, fourth and fifth motions make clear that the parties

agreed to wait for the detention decision of the magistrate judge before

' 32
Case: 18-1669,cc Doguments@B1NKGe3096cunRager4il7 Date Gilad 07/3/202C0 ofkietry ID: 6357091

resuming plea negotiations.” [DE 209 Order at 22, Addendum 33
(emphasis added)]. The language of those three motions suggests that
plea negotiations were not active while the magistrate judge considered
the detention order, calling into question the legitimate bases to exclude
time under the STA. Conversely, if plea negotiations were active and
ongoing while the parties waited for a detention decision, the court
failed to make findings in the record of the case that support further
continuance and exclusion of time under § 3161(h)(7)(A).

First, the motions to exclude time and related orders granting
continuances were filed in the MBD, not “the record of the case.” All
motions and orders were in a sealed civil docket, while the case at issue
is an unsealed criminal docket—they are not the same case. See Bloate
v. United States, 559 U.S 196, 209 (2010); Zedner v. United States, 547
U.S. 489, 506-07 (2006) (discussion requirement to set forth reasons in
record of case).

Second, the orders to exclude time lacked the requisite oral or
written statement of reasons supporting the court’s findings. In the
docket for 16-mc-91064-ADB, there were five “Electronic Order”

notations in response to motions filed April 11, May 20, June 30, July

33
Case: 18-16@2,seDopemenb RE NKGE3096 curhage4e7 Drie Giack/O7/3PA9261 ofkrtry ID: 6357091

22, and August 26, 2016. [DE 164-3 at 3, JAl 175]. Yet, the Electronic
Order was not accompanied by an oral or written statement of reasons
on the record. The July 22, 2016, motion was the only motion
accompanied by a written “Order of Excludable Delay,” which also
failed to state why the ends of justice were served by the requested
continuance. [DE 164-3 at 22, JA1 194].

This Court has acknowledged that “a court need not ‘articulate the
basic facts when they are obvious and set forth in a motion for a
continuance.” Gottesfeld, 319 F. Supp. 3d at 559 (citing United States v.
Pakala, 568 F.3d 47, 60 (1st Cir. 2009) (quoting United States v. Rush,
738 F.2d 497, 507 (1st Cir. 1984)). However, a court cannot adopt the
contents of motions where the facts and law in the motion do not
correspond to operative facts and law—30 days after the detention
hearing, exclusion based on Magistrate Judge Bowler’s continued
consideration was no longer a legal basis to exclude days. Since the
third, fourth, and fifth motions to exclude time expressly acknowledge
that plea negotiations will not resume until a detention decision is
issued, a continuance under § 3161(h)(7)(A) is also not supported by the

law or facts and the court cannot rely on its “stock electronic order” in

34
Case: 18-16@9scDocemenbAM MMG23086curRage148.7 Date Sites /07/320e82 obAiry ID: 6357091

lieu of making findings on the record justifying a continuance. Pakala,
568 F.3d at 60.

Finally, “general congestion of the court’s calendar” cannot serve
as a basis for a § 3161(h)(7)(A) continuance. 18 U.S.C. § 3161(h)(7)(C).
Yet, the Court’s order effectively rested on this basis since the third,
fourth, and fifth motions expressly acknowledge, “the parties agreed to
wait for the detention decision of the magistrate judge.” Indeed, the .
additional 60 days past May 27, 2016, it took for the court to enter the
detention order violated the STA.

As this Court has held, “neither counsel nor district courts may
employ measures for excluding time from the speedy trial clock that
impermissibly frustrate the STA’s purpose of protecting the shared
interest of criminal defendants and the public in bringing criminal
charges to the bar of justice as promptly as practicable.” United States
v. Souza, 749 F.3d 74, 80 (1st Cir. 2014) (internal quotations omitted).

Prompt adjudication of detention as required explicitly by Fed. R.
Crim. P. 59(a) is a core part of “bringing criminal charges to the bar of
justice as promptly as practicable.” Instead, through no fault of his own,

Gottesfeld languished for 50 days in custody before his initial

35
Case: 18-1689, .-Ropumenb AM AARESO9EcurRaser4t7 Pate Gileck/07/302020 offirtry ID: 6357091

appearance and 162 days without a detention order. The court and the
Government illegitimately and prejudicially forced Gottesfeld to choose
between his right to a speedy trial and his right to make decisions
informed by the court’s prompt detention decision. By the time of
Gottesfeld’s eventual indictment 246 days after his arrest, he had run
out of money to pay his attorney of choice and was forced to accept
appointed counsel. [Letter Regarding Counsel, DE 44].

With time after May 27, 2016, deemed non-excludable, the
Government far exceeded the 30-day limit for bringing an indictment
against Gottesfeld. The district court erred in denying Gottesfeld’s
motion to dismiss the indictment on STA grounds and its judgment

must now be reversed.

(3) The District Plan Conflicts With The STA
The STA provides as follows:

No such period of delay resulting from a continuance granted by
the court in accordance with this paragraph shall be excludable
under this subsection unless the court sets forth, in the record of
the case, either orally or in writing, its reasons for finding that the
ends of justice served by the granting of such continuance
outweigh the best interests of the public and the defendant in a
speedy trial.

36
Case: 18-168%scRocementAG1 KKG23086cuRage45.7 Pate bierk/07/329204 offesry ID: 6357091

18 U.S.C. § 3161(h)(7)(A) (emphasis added). In this matter, “the case”
refers to Gottesfeld’s criminal case, and if his case were pending in any
other district in this Circuit (other than Massachusetts), consideration
of continuance motions would be reflected in the criminal docket. See
supra, Statement of the Case. The District Plan, however, requires the
adjudication of pre-indictment continuance motions in the MBD and
directly conflicts with the STA’s mandate to make findings, “in the
record of the case.” Compare District Plan § 5(c)(1)(A), with 18 U.S.C. §
3161(h)(7)(A).

While the district is entitled to create its own plan, its operating
procedures cannot violate the STA. See Zedner v. United States, 547
U.S. 489 (2006) (finding procedure of requiring defendant to sign pre-
printed form created by district court to prospectively waive application
of the Act violated the STA). Well-accepted principles of statutory
construction require “a statute ought, upon the whole, to be so
construed that, if it can be prevented, no clause, sentence, or word shall
be superfluous, void, or insignificant.” Bloate, 559 U.S. at 209 (internal
quotations omitted). Thus, the District Plan cannot render “superfluous,

void or insignificant” the STA’s explicit requirement that the court place

37
Case: 18-16 Gace OpEmenb REL MRES ORE curaae 46.7 Date bieds/07/3h29205 ofkniry ID: 6357091

its findings “in the record of the case.” Likewise, the STA requires the

| same judge that granted the continuance motion to make the findings:
“[a]ny period of delay resulting from a continuance granted by a judge . .
. if the judge granted such continuance on the basis of his findings.” §
3161(h)(7)(A). The STA clearly envisions that continuance motions must
be filed in the criminal case so that motions can be disposed of by the
same judge that sets forth the reasons for their findings in the record of
the criminal case.

The conflict between the MBD and criminal docket is not the only
instance where the district court distinguished between Gottesfeld’s
criminal case and other motions brought by the Defendant ina
collateral civil case:

[T]he remedies sought by petitioner are more appropriately
sought, if at all, from the judge handling the criminal case.

For almost one hundred years, courts have consistently held that
a federal criminal defendant who seeks to challenge some aspect

of an ongoing federal criminal prosecution must bring his claims
in the criminal case itself.

Gottesfeld v. McDonald, No. 18-10376-NMG, 2018 U.S. Dist. LEXIS
40022, *2—3 (D. Mass. Mar. 12, 2018) (citations omitted).

The Government also advanced this view:

38
Case: 18-16@9,scDocument QO MG23086cuager47-7 Pate Bieck 07/3 12926 oEmtry ID: 6357091

 

[Mar. 9, 2018 Hr’g Tr., DE 432 at 3:18-4:9, SSA 3—4]. The Government,
having admitted that Case Numbers 16-cr-10305 and 18-cv-10376 are
separate cases, should now be estopped from arguing that Case
Numbers 16-cr-10305 and 16-mc-91064 are the same case.

The district court dismissed Gottesfeld’s STA challenge on the
basis that it would not “second guess the District Plan and its
recognition of the importance of the secrecy of grand jury proceedings.”
Gottesfeld, 319 F. Supp. 3d at 557-58. But “the secrecy of grand jury
proceedings” is easily protected “in the record of the case” by sealing
pre-indictment continuance motions, as opposed to violating the STA by
requiring pre-indictment continuances to be adjudicated in the MBD.

Moreover, district courts cannot have the power to adopt STA plans,

like the District Plan, that conflict with the STA. See Zedner, 547 U.S.

39
Case: 18-1669, PogumentsQ@iiKResdg6cunRager487 Date Filad/07/39/20207 offrtry ID: 6357091

at 506-508 (noting that the “provisions of the Act are unequivocal” and
discussing the requirement that findings be put on the record). The
district court’s order denying Gottesfeld’s STA motion must be reversed.

(4) Judicial Estoppel Is Inapplicable

The district court held, “the orders excluding time were
appropriate under the ends-of-justice provision of the Speedy Trial Act
and that defendant is judicially estopped from advancing a position
contrary to his earlier assent.” Gottesfeld, 319 F. Supp. 3d at 560.
Gottesfeld cannot waive the application of the STA and the Court must
reject the district court’s application of judicial estoppel.

First, judicial estoppel is inapplicable, “when the court requires
the party to adopt the position it later seeks to contradict.” Gabarick v.
Laurin Mar. (Am.) Inc., 753 F.3d 550, 555-56 (5th Cir. 2014) (citing
Zedner). That is what happened to Gottesfeld. Through its District
Plan, the district court required the continuance motions to be litigated
in the MBD. Gottesfeld filed a timely motion to dismiss for violations of
the STA and he was unable make the type of prospective waiver

rejected in Zedner because he could not object to the filings on the MBD

as required by the District Plan, nor could he waive the STA violations

40
Case: 18-16@93scDocumenb2O.N1G23086curRages49-7 Date Biers 07/3 1202088 oEAtry ID: 6357091

for failing to make findings on the record in his case. Thus, the Court
cannot judicially estop Gottesfeld from arguing that the District Plan

violates the STA or that pre-indictment continuance motions filed in the
MBD do not qualify as “pretrial motions.”

Second, judicial estoppel does not apply to Gottesfeld’s argument
that the third, fourth, and fifth continuance motions were granted in
violation of § 3161(h)(7)(A). This Court in Pakala found that judicial
estoppel precluded a defendant from asserting, “statutorily authorized
exclusions of delay” and later arguing, “the district court failed to credit
its grounds.” 568 F.3d at 59. This case is easily distinguished because
Magistrate Judge Bowleyr’s failure to decide Gottesfeld’s detention
motion within 30 days is the opposite of a “statutorily authorized
exclusion|] of delay.” The court exceeded the 30-day limit permitted
under the STA by at least 60 days and Gottesfeld cannot be judicially
estopped from arguing such a delay was in violation of the STA.
Accordingly, the Court must hold that judicial estoppel does not bar

Gottesfeld’s STA challenges.

41
Case: 18-1649;<cRocument-201 1828096 :uRagea50.7 Pate Gileds/07/31/29200 ofintry ID: 6357091

‘@) The Search Warrant Should Have Been Suppressed
Because Judge Bowler Was Neither Neutral Nor Detached
And Subject To Recusal

In his motion to suppress and its supplements, Gottesfeld argued
that Magistrate Judge Bowler was neither neutral nor detached when
she issued the search warrant because of her spousal relationship and
her husband’s ties to institutions affected by the DDoS. Her husband,
Dr. Marc A. Pfeffer, is a professor at Harvard Medical School and a
senior cardiologist at Brigham and Women’s Hospital. The DDoS, as
discussed in the Statement of the Case, affected the Harvard
communications network used by Dr. Pfeffer and his colleagues at
Harvard Medical School, Brigham and Women’s, and other affiliated
hospitals.

In ruling on the motion, the district court agreed that:

A magistrate judge issuing a search warrant must be a

“neutral, detached officer capable of determining whether

probable cause existed”. United States v. Soule, 908 F.2d

1032 (1st Cir. 1990) (internal citation omitted). Where a

magistrate judge does not have the requisite neutrality and

detachment she “cannot provide valid authorization for an

otherwise unconstitutional search”. United States v. Leon,
468 U.S. 897, 914 (1984).

42
Case: 18-1669... Rogumens QU ARR3096.urRagerS1-7 Pate G#eck/07/3 P2920 offrtry ID: 6857091

Gottesfeld, 319 F. Supp. 3d at 561. The district court nevertheless found
that an organizational victim is not a party to a proceeding so as to
require recusal and that Dr. Pfeffer lacked a financial interest that
required the recusal of Judge Bower. Id. The district court concluded
there was “no evidence that a cyber attack on a computer network
seriously implicate[d] Dr. Pfeffer’s work in any way.” Id.

As set forth in the Statement of the Case, however, the
Government elicited from its witnesses overwhelming testimonial
evidence regarding the reference in the Warrant Affidavit that the
DDoS affected the communications lines between Harvard Medical
School and Brigham and Women's Hospital as much as it did BCH’s.
During the detention hearing in front of Magistrate Judge Bowler, the
Government discussed the massive disruptions experienced by BCH
and other hospitals affiliated with Harvard University: physicians could
not access electronic patient records, place orders with pharmacies, or
communicate with patients through the hospital portal, and fundraising
was disrupted. [Detention Hr’g Tr. 55-56, JA1 98-99]. This disruption

was severe and implicated all levels of the hospital’s operations.

43
Case: 18-1699, sc Qooymenb QU MA22096curRage527 Pate bileds/07/3029201 offrtry ID: 6357091

Testimony presented at sentencing further illuminated the personal
trauma the DDoS effected on doctors working in those institutions.

Dr. Nigren testified at Gottesfeld's sentencing. Although Nigren’s
testimony pertained mostly to BCH, some of it clearly applied to other
Harvard hospitals affected by the DDoS:

We had to shut down our email system to make sure none of
that malware made it through. That's an incredibly
disruptive set of steps. So from the prospective of our patient
care providers, we weren't able to route prescriptions
electronically, our pharmacists had to consult paper books to
go look up formulary information to make sure that
medications were being administered properly, we weren't
able to have care-coordination conversations that normally
happen electronically occurring between teams caring for
real patients in the Hospital; and we weren't even able to do
some mundane things like schedule patients for visits
because they rely on email in many instances.

REX

It wasn't just confined to the four walls of our organization
as well. As I mentioned before, we have referring physician
portals, we have providers from all over the Commonwealth
who refer patients to us for care, whether it's for a simple
testing, radiological testing, lab testing or for some specialty
evaluation. And all of those things are checked in on by
those referring providers out in the community via our
provider portals. Those things were all disrupted during this

event. So that the impact was far more than just the

patients and providers within our four walls; they extended
much broader than that.

44
Case: 18-1662scRocemenbO MG23086 currage453.7 Date Silerk/07/3h20202 ofmiry ID: 6357091

-And then, finally the impact on our research is not
something I should forget. Research is a huge component of
what we do at Boston Children's, and we had many clinical
research studies that depend on internet access for data
acquisition, and those needed to be interrupted during this
time. And in some instances, it potentially jeopardized their
research studies because of that interruption in the data-
acquisition steps.

[Sentencing Tr., 48—50, JA4 1642-44]. Another witness confirmed the
extent of the attack, noting “it wasn’t just Children’s that was down in
this attack; it was Children’s it was Joslin, it was Dana-Farber, Mass.
General, Brigham and Women’s, Beth Israel, and Harvard Med School.”
[Trial Tr. 4, at 196; JA8 1071].
The Government also acknowledged the wide-ranging effects in its
closing argument:
A DDoS attack that hit not only Children’s Hospital but each
of the 65,000 IP addresses that institutions in the Longwood
Medical Area counted on for their internet connections, the
Brigham and Women’s Hospital, the Beth Israel, the Dana-
Farber Cancer Institute, the Harvard Medical School.
This wasn’t some inconvenience... .
[Trial Tr. 7, at 6, JA4 1455]. This was not a financial crime that affects

an institution but does not ruffle the feathers of those who work within

it. The personnel that experienced the DDoS first-hand were directly

45
"Case: 18-1668,. Ropument QO1ATRE3096 ourRageL57 Bate Giledk/07/320203 offniry ID: 6357091

and profoundly affected. Magistrate Judge Bowler’s husband was one of
those people. |

Personal contact with victims of an attack by a particular
perpetrator is a well-recognized basis for recusal. For example, in
United States v. Moody, U.S. Circuit Court Judge Robert S. Vance and
civil rights attorney Robert E. Robinson were killed by homemade
package bombs sent by Walter Leroy Moody, Jr. United States v. Moody,
977 F.2d 1425, 1428 (11th Cir. 1992). Thereafter, the entire Northern
District of Georgia as well as all judges then sitting in the Eleventh
Circuit withdrew from this case. The appeal, although processed
through the Eleventh Circuit, was heard by a panel of Fourth Circuit
judges. See id. (as to district court); United States v. Moody, 977 F.2d
1420, 1423 (11th Cir. 1992) (as to appellate judges). No one questioned
the propriety of recusal given the personal and professional connection
between Judge Vance and the other judges of the courts in which he
presided.

Conversely, when Timothy McVeigh and Terry Nichols were
charged in a federal district court in Oklahoma City with blowing up

the Murrah Federal Building, which was only a few blocks away from

46
Case: 18-1669, -Dogumenth QO iiG23086 uRager5.7 Pate Bileck 07/3 292014 ofmtry ID: 6357091

the federal courthouse, the Tenth Circuit reversed a district court’s
refusal to withdraw. See Nichols v. Alley, 71 F.3d 347 (10th Cir. 1995).
In doing so, it noted the following:

28 U.S.C. § 455(a) ... states that a judge "shall disqualify —

himself in any proceeding in which his impartiality might

reasonably be questioned." In order to "promote public
confidence in the integrity of the judicial process," the

statute was broadened in 1974 by replacing the subjective

standard with an objective test. Liljeberg v. Health Sers.

Acquisition Corp., 486 U.S. 847, 858 n. 7, 108 S.Ct. 2194,

2202 n.7, 100 L.Ed.2d 855 (1988). "[W]hat matters is not the

reality of bias or prejudice but its appearance." Liteky v.

United States, _U.S.__, __, 114 S.Ct. 1147, 1154, 127

L.Ed.2d 474 (1994).

Nichols, 71 F.3d at 350. Judge Alley had staff, associates, and family
members of staff and associates impacted by the alleged crime and his
impartiality was drawn into question. Id.

Similarly, the facts presented by the Government at trial and
sentencing in this case irrefutably establish that the “disruption to the
network on which BCH and other Harvard University-affiliated
hospitals communicate” referenced in the Warrant Affidavit was
devastating to the individual doctors and other personnel who worked

in those hospitals, including Magistrate Judge Bowler’s husband.

[Warrant Aff. 7 8, SJA 23]. The magnitude of the interruption could not

Al
Case: 18-1689, . .Docymenb QQ MAFe20R 8 cuRages26.7 Pate bled e7/sP2020,5 ofintry ID: 6357091

have been lost on either Dr. Pfeffer or his wife. Anyone who knew of the
effect of the DDoS on the workings of the hospitals involved would
reasonably question the impartiality of a judicial officer whose spouse
was directly impacted. Indeed, Chief District Judge Saris recused
herself sua sponte from the case when she became aware that
Anonymous was alleged to be involved in the crime; in 2013, the United
States Sentencing Commission was attacked by a group that called
itself Anonymous and she was the Chair of the Sentencing Commission.
On that basis alone, she rightly noted her impartiality could reasonably
be questioned. See [Order of Recusal DE 33, Addendum 49].

Where the question concerning recusal is a close one, “the balance
tips in favor of recusal.” In re Boston’s Children First, 244 F.8d 164, 167
(1st Cir. 2001). Magistrate Judge Bowler was neither neutral nor
detached and the law required she recuse herself consistent with 28
US.C. § 455. Accordingly, the district court’s order denying Gottesfeld’s

motion to suppress must be reversed.

48
Case: 18-1669%scDogumenb AG IRGC3096cuRage57.7 Date Bilerk/07/3P29206 ofesry ID: 6357091

(c) The District Court Abused Its Discretion In Denying
Grimaldi’s Withdrawal Motions

The district court erred in denying attorney David Grimaldi’s
motions to withdraw as Gottesfeld’s counsel. In deciding whether
withdrawal must be granted, this Court considers “the timeliness of the
motion, the adequacy of the court's inquiry into the defendant's
complaint, and whether the conflict between the defendant and his
counsel was so great that it resulted in a total lack of communication
preventing an adequate defense.” Reyes, 352 F.3d at 515. Further,
although Grimaldi filed the motions instead of Gottesfeld, the district
court was still required to “thoroughly inquire into the factual basis of
any conflicts asserted by counsel.” United States v. Blackledge, 751 F.3d
188, 194 (4th Cir. 2014).

Here the district court was confronted with multiple motions to
withdraw wherein Grimaldi argued, inier alia, that he could not
proceed: |

But I do not believe I can effectively represent him anymore.

It's not something I want to do. I've represented clients

where we haven't always agreed. I've represented clients

who were of their own opinions. I've represented clients who
— where there's been challenges, but this is too much. This is

49
